Citation Nr: 1205843	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2012 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in January 2012 to afford the Veteran a VA examination specifically for his TDIU claim.  Documentation in the claims file shows that a request for a VA examination was made on January 13, 2012.  However, other documentation in the file shows that the case was transferred back to the Board that same date.  There is no indication an examination was actually scheduled or conducted.  The Board has also reviewed the Veteran's Virtual VA file, but there is nothing in that file which sheds any light on what happened to the examination request.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  

Although the Board regrets further delay, the case must be returned to the RO for additional development. 
  
Accordingly, the case is REMANDED for the following actions:

1.  If one had not yet been scheduled, the Veteran should be scheduled for an appropriate VA examination regarding the TDIU issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be clearly reported. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities (PTSD and diabetes mellitus) render him unable to engage in substantially gainful employment. 
    
2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

